Order entered January 10, 2014




                                           In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01123-CR

                        MICHAEL MARSENE WALKER, Appellant

                                              V.

                                THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-23751-K

                                          ORDER
          The Court GRANTS appellant’s December 30, 2013 motion to supplement the appellate

record.

          We ORDER the Dallas County District Clerk to file a supplemental clerk’s record,

within FIFTEEN (15) DAYS from the date of this order, that contains State’s Exhibit #1-

Probation File.

          We ORDER appellant to file the brief within FORTY-FIVE (45) DAYS from the date

of this order.

          We ORDER the Clerk of the Court to send a copy of this order to Gary FitzSimmons,

Dallas County District Clerk.


                                                    /s/   LANA MYERS
                                                          JUSTICE